16234326DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gysel (US 2015/0114019 – previously cited) in view of Nelson (US 4,406,138 – previously cited), further in view of Lamie (US 5,265,442 – previously cited).

Regarding claim 1, Van Gysel teaches a heating, ventilation, and/or air conditioning (HVAC) system (see Title, paragraph [0001]), comprising: 
an air handler (C, Fig. 4, see paragraph [0029], the Examiner notes under the broadest reasonable interpretation of an air handling unit, C suffices as it passes on heat to users implicitly via air flow) and configured to transfer heat between a refrigerant and an airflow (see paragraph [0029] which notes a flow of liquid and implicitly notes airflow through passage of heat to users, further see paragraph [0043] which notes that the means for delivering heat to consumers comprise a refrigerant ); 
a first heat exchanger (A, Fig. 4, see paragraph [0029]) configured to receive the refrigerant from the air handler (see Fig. 4) and transfer heat between the refrigerant and a first working fluid (see Fig. 4 which shows two coils in A which has passage of liquid from the air handler C and from another fluid via B, further see paragraph [0034] which notes liquid is removed from the reservoir and exchanges heat in “A” with the refrigerant flowing from “C”); 

a second heat exchanger (D, Fig. 4, see paragraph [0058]) configured to receive a working fluid and to transfer heat between the second working fluid and the airflow (see paragraphs [0057]-[0062] which notes a flow of liquid and implicitly notes airflow through passage of cold air to users as D is designed to deliver “cold” to users).  
Van Gysel does not teach:
wherein the coil is configured receive the first working fluid from the first heat exchanger and configured to transfer heat between the working fluid and a second working fluid within the vessel; and 
 the second heat exchanger is disposed upstream of the air handler with respect to a flow path of the airflow.
Nelson teaches a load management control for an air conditioning system (Nelson, Title) which features a first heat exchanger (Nelson, 4, Fig. 1, see col. 2, lines 57-60) that exchanges heat with an air handler (Nelson, 16, Fig. 1, see col. 2, lines 22-25) via a first working fluid (Nelson, col. 3, lines 1-20) and outdoor air (Nelson, Fig. 1), wherein the first heat exchanger is connected to a cooling bank which holds a second working fluid (Nelson, 26 in Fig. 1 holds water per col. 3, lines 1-20) and a coil (Nelson, 48, Fig. 1, see col. 3, lines 15-25 which notes 48 provides cooling) which receives the first working fluid from the first heat exchanger (Nelson, see Fig. 1 which shows 4 fluidly connected to the coil 48 in 26), wherein the coil is configured to transfer heat between the working fluid and a second working fluid within the vessel (Nelson, 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Van Gysel with the teaching of the coil being configured receive the first working fluid from the first heat exchanger and configured to transfer heat between the working fluid and a second working fluid within the vessel, as taught by Nelson, as Van Gysel teaches the opposite of this configuration which therefore makes the combination obvious to try as there can only be so many possible configurations of how the elements are fluidly connected, thus making the combination obvious in order to assess the potential benefits this configuration has on the HVAC system. 
Van Gysel as modified does not teach the second heat exchanger is disposed upstream of the air handling unit with respect to a flow path of the airflow.
Lamie teaches an air conditioning system (Lamie, Title) which features an air handler (Lamie, 54, Fig. 2, see col. 4, lines 30-32 which notes 54 is a conventional air conditioning unit, the Examiner notes that 54 is analogous to air handler unit as it is placed on the top of a building as passes air throughout the building as shown in Fig. 2 and supported in col. 3, lines 32-35), wherein a heat exchanger (Lamie, 24, Figs. 2 and 4, see col. 2, lines 58-65) is disposed upstream of the air handling unit with respect to a flow path of an airflow (the Examiner notes that 24 is analogous to the claimed second heat exchanger as it is connected to a reservoir which contains a working fluid that is passed to 24 which is disposed upstream of the air handler in a flow path of the airflow as shown in Fig. 4, see col. 2, lines 45-57). 

Through the combination of references, Van Gysel as modified teaches:
a cooling bank (Van Gysel, B, Fig. 4, see paragraph [0029]) including a vessel (Van Gysel, defined as the reservoir noted in paragraph [0029]) and a coil disposed in the vessel (Van Gysel, see the coil in Fig. 4 which is placed inside B, further see paragraph [0033] which notes a heat exchanger in the reservoir), 
wherein the coil is configured to receive the first working fluid from the first heat exchanger (met through the combination with Lamie) and configured to transfer heat between the working fluid and second working fluid within the vessel (met through the combination with Lamie as through the combination the coil of B in Van Gysel would be connected directly with the coil of A, and through the combination the first working fluid flowing through the coils would naturally exchange heat with the ice in the cooling bank B of Van Gysel); and
a second heat exchanger (Van Gysel, D, Fig. 4, see paragraph [0058]) configured to receive the second working fluid (met through the combination of Lamie as Lamie teaches a second heat exchanger which receives the second working fluid via the cooling bank, see the rejection above) and to transfer heat between the second working fluid and the airflow (Van Gysel, see paragraphs [0057]-[0062] which notes a flow of liquid and implicitly notes airflow through passage of cold air to users as D is designed to deliver “cold” to users).  

Regarding claim 2, Van Gysel as modified teaches the HVAC system of claim 1, comprising a controller (Van Gysel see paragraph [0063] which notes controlling the circulation pump of the heat exchanger, the Examiner notes that there is only one pump in Van Gysel which feeds a heat exchanger which thus has to be G, through paragraph [0063] a controller is implicitly taught) and a pump (Van Gysel, G, Fig. 4, see paragraph [0051]) communicatively coupled to the controller (Van Gysel, paragraph [0063]), 
wherein the pump is configured to circulate the first working fluid between the first heat exchanger and the cooling bank (met through the combination with Nelson), and 
wherein the controller is configured to selectively operate the pump based on an operating parameter (Van Gysel, see paragraph [0063] which notes the pump can be controlled and regulated based on demand or off-peak electrical hours, each of which suffice as an operating parameter).  

Regarding claim 10, Van Gysel as modified teaches the HVAC system of claim 1, wherein the cooling bank includes an interior region (Van Gysel, the tank B has an interior region), but does not specifically teach that the cooling bank has a thermally insulating layer, wherein the thermally insulating layer is configured to prevent heat transfer between the interior region and an ambient environment surrounding the cooling bank. 
Lamie teaches an air conditioning system (Lamie, Title) which features an insulated storage tank (Lamie, 24, Figs. 2 and 4, see col. 2, lines 58-65, see claim 4) which has a coil within the tank that is connected to a heat exchanger (Lamie, 48 is within the tank 24, Fig. 1 and connected to the heat exchanger 4). It would have been obvious to one of ordinary skill in the art, . 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gysel in view of Nelson and Lamie, as applied to claim 2, further in view of Dooley (US 2017/0138023 – previously cited).

Regarding claim 3, Van Gysel as modified teaches the HVAC system of claim 2, but does not teach the controller is configured to activate the pump when the operating parameter falls below a first threshold. Dooley teaches system for managing fluid condition in a pipe (Dooley, Title, Abstract) of a structure (Dooley, 120, Fig. 1) wherein a recirculation pump (Dooley, 108, paragraph [0021]) is activated when the temperature inside the structure falls below a predetermined threshold (Dooley, paragraph [0021], the Examiner notes that the inside temperature of the structure is the operating parameter). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Van Gysel as modified with the teaching of activating the pump when the operating parameter falls below a first threshold, as taught by Dooley, in order to effectively regulate fluid flow which thereby results in greater heat transfer of the HVAC system by increasing the turbulence in the system via the pump operation. 

Regarding claim 4, Van Gysel as modified teaches the HVAC system of claim 3, wherein the operating parameter is: 

The Examiner notes that the following limitations are not required as the claim is claimed in the alternative:
an ambient temperature, 
an amount of power supplied to the HVAC system, 
an amount ofApplication No. 16/234,326 Response to Restriction RequirementMailed on April 28, 2020Page 3power supplied to a compressor of the HVAC system, 
a speed of the compressor, 
a temperature of the refrigerant, 
a pressure of the refrigerant, ), or any combination thereof.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Gysel in view of Nelson and Lamie, as applied to claim 1, further in view of Kawano (US 2016/0363351 – previously cited).

Regarding claim 6, Van Gysel as modified teaches the HVAC system of claim 1, but does not specifically teach that the first heat exchanger is a shell and tube heat exchanger and the second heat exchanger is a fin and tube heat exchanger. 
Kawano teaches that both a fin-and-tube heat exchanger and shell-and-tube heat exchanger is known in the art (Kawano, paragraph [0064]). 
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Gysel in view of Nelson and Lamie, as applied to claim 1, further in view of Agekura (US 2001/0013230 – previously cited).

Regarding claim 7, Van Gysel as modified teaches the HVAC system of claim 1, but does not teach the first working fluid is brine, and the second working fluid is water. Agekura teaches a heat source apparatus with ice storage (Agekura, Title, Abstract), wherein a first working fluid that is brine flows from a heat source unit to a first heat exchanger (Agekura, see the heat exchanger 2, Fig. 1, see paragraph [0021] which notes brine flows from the heat source unit to the heat exchanger 2 in a cooling operation) and a second working fluid that is water (Agekura, see paragraph [0021] which notes water flows to the heat exchanger 2 in a cooling operation for heat exchange with brine). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Van Gysel as modified with use of the first working fluid being brine, and the second working fluid being water, as taught by Agekura, as it would be obvious to try to assess .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gysel in view of Nelson and Lamie, as applied to claim 1, further in view of Herzon (US 2008/0307803 – previously cited).

Regarding claim 8, Van Gysel as modified teaches the HVAC system of claim 1, but does not specifically teach that the air handling unit includes a vapor compression circuit configured to circulate the refrigerant between an evaporator and a condenser of the vapor compression circuit. Herzon teaches an air handling unit which is a vapor compression cycle unit which includes an evaporator and condenser (Herzon, paragraph [0028], see Fig. 1 which shows the air handling unit 10 with a vapor compression circuit which includes an evaporator 15e and a condenser 15c per paragraph [0030]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Van Gysel as modified with an air handling unit which includes a vapor compression circuit, as taught by Herzon, as Herzon teaches that is known in the art for air handling units to have vapor compression cycles which makes the modification obvious in order to have the proper elements within the air handling unit to properly condition air. 

Regarding claim 9, Van Gysel as modified teaches the HVAC system of claim 8, wherein the evaporator is disposed within the flow path of the airflow downstream of the second heat exchanger (met through the combination of Van Gysel and Lamie, as Lamie is provided to .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Gysel in view of Nelson and Lamie, as applied to claim 1, further in view of Castelle (US 2016/0186427 – previously cited).

Regarding claim 11, Van Gysel as modified teaches the HVAC system of claim 10, but does not teach the thermally insulating layer is a vacuum sealed space.
Castelle teaches that it is known in the art to achieve excellent thermal insulation capability by creating a vacuum state within a sealed vessel (Castelle, paragraph [0006]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Van Gysel as modified, with a thermal insulating layer that is vacuum sealed space, as Castelle teaches that excellent thermal insulation capability can be achieved by creating a vacuum state within a sealed vessel (Castelle, paragraph [0006]).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 further in view of Dooley (US 2017/0138023).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or teach:
an additional pump communicatively coupled to the controller, wherein the additional pump is configured to circulate the second working fluid between the cooling bank and the second heat exchanger, and wherein the controller is configured to activate the additional pump when the operating parameter exceeds a second threshold, greater than a first threshold.  
	While Van Gysel as modified teaches the overall structure of the claimed invention, and the control configuration of claim 3, from which claim 5 depends, but does not teach the specifics of the placement of the additional pump and how the additional pump is controlled. The claim requires the additional pump to be between the second heat exchanger and the cooling bank, and must circulate the second working fluid held within the cooling bank, and further requires the controller to activate the additional pump when the operating parameter exceeds a second threshold, greater than a first threshold. 
	Thus, the modification required of the claim would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the structure as claimed without improper hindsight of claim 5.

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. 

Applicant further argues the 103 rejection made in the previous office action, noting that Van Gysel as modified does not teach that the cooling bank limitations of claim 1. Applicant asserts a conclusory approach by the Examiner in the combination with Nelson to teach the claim, and that the motivation is too vague without any rational underpinnings. See Applicant Remarks, pg. 12. Applicant further argues that the combination teaches away from Van Gysel as it would result in a closed loop configuration and destroy the purpose of Van Gysel. See Applicant Remarks, pgs. 13-14. The Examiner has considered the arguments but respectfully disagrees, as the combination would not result in a closed loop configuration and would not destroy the intended purpose as the same liquids are being circulated and only the configuration in how they are connected has changed. The Examiner maintains that the motivation is valid as adjusting fluid connections for the purpose of experimentation is not beyond the understanding of one of ordinary skill, especially since Nelson teaches an analogous teaching. Thereby making the combination and motivation totally valid. 
Applicant further argues the combination with Lamie and makes a similar argument with respect to the motivation. Applicant asserts that the airflow arrangement would result in conflicting conditions between D and C in Van Gysel, see Applicant Remarks, pg. 15. The Examiner has considered the argument and respectfully disagrees as operational changes to optimize a system are obvious, and providing a clear teaching in Lamie does not ultimately mean that the airflow would conflict because the same rationale can be applied to Applicant’s own invention. As such the rejections are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763